Citation Nr: 1737432	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-20 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating of 70 percent for a status post left hip total arthroplasty (total left hip replacement), prior to June 17, 2016.  
	
2.  Entitlement to a rating in excess of 70 percent for a total left hip replacement.

3.  Entitlement to a rating of 50 percent for a status post right hip total arthroplasty (total right hip replacement), prior to June 17, 2016.  (Exclusive of the period of the Veteran's staged rating of 100 percent from March 13, 2013 to April 30, 2014, for his total right hip replacement surgery on March 13, 2013.)

4.  Entitlement to a rating in excess of 50 percent for a total right hip replacement.  

5.  Entitlement to a total disability rating based on unemployability (TDIU) resulting from service-connected disabilities.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served in the Army from June 1978 to July 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued the Veteran's 30 percent rating for total right and left hip replacement. 

In the Veteran's initial appeal of the rating decision, he sought a rating of 50 percent.  See Veteran's VA 9 dated July 2012.  The RO issued a staged rating for his total right hip replacement in September 2013.  The Veteran's right hip was rated at 100 percent beginning March 2013 and 30 percent beginning May 1, 2014.  In a rating decision issued in June 2016, the Veteran's rating for his right and left hip disability was increased to 50 percent and 70 percent, respectively.  In February 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  During the February 2017 hearing, the Veteran's representative clarified that the Veteran believes that he is entitled to a rating in excess of 30 percent prior to June 17, 2016, and is appealing on that basis.  Nevertheless, all ratings remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) ("on a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.").

In March 2013, the Veteran raised the issue of entitlement to a TDIU due to his service-connected hip and knee disabilities.  In a letter which accompanied the rating decision dated September 2013, the RO determined that entitlement to TDIU was moot because the Veteran was granted a 100 percent evaluation from June 25, 2012.  However, the Board finds that this issue is not moot under the holding in Bradley v. Peake, 22 Vet. App. 280 (2008).  During the February 2017 Board hearing, the Veteran raised the issue of whether he was unemployable due to his service-connected bilateral total hip replacements.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issues on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues of entitlement to an increased rating in excess of 70 percent for the total left hip replacement and entitlement to an increased rating in excess of 50 percent for the total right hip replacement are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to June 17, 2016, the Veteran's total left hip replacement manifested with markedly severe residual weakness, pain or limitation of motion following implantation of a prosthesis.  

2.  For the period prior to June 17, 2016, the Veteran's total right hip replacement manifested with moderately severe residuals of weakness, pain, or limitation of motion following implantation of a prosthesis.  

3.  The Veteran's service-connected bilateral hip replacements preclude him from securing or following substantially gainful employment consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  For the period from January 21, 2010 to June 16, 2016, the criteria for a rating of 70 percent for a total left hip replacement are met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a (2016), Diagnostic Code 5054.  

2.  For the period from January 21, 2010 to June 16, 2016, the criteria for a rating of 50 percent for total right hip replacement are met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a (2016), Diagnostic Code 5054.

3.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor the representative, in this case, has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, 137 S. Ct. 33 (2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

A. Total Left Hip Replacement - prior to June 17, 2016

The Veteran contends that a rating of 70 percent for a total left hip replacement for the period prior to June 17, 2016 is warranted.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity, and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2016).  Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently rated at 30 percent for his total right hip replacement under Diagnostic Code 5054 for this time period.  Under this diagnostic code, a 100 percent rating is assigned for one year following implantation of a prosthesis.  Thereafter, a 90 percent rating is assigned for implantation of prosthesis with painful motion or weakness such as to require the use of crutches; a 70 percent rating is assigned for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis; a 50 percent rating is assigned for moderately severe residuals of weakness, pain or limitation of motion; and a 30 percent rating is the minimum rating following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5054 (2016).  

The normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II (2016).  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  See 38 C.F.R. § 4.59 (2015); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran had VA examinations in April 2010 and June 2016.  An opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (citations omitted).  While the April 2010 report notes that the Veteran reported the use of pain medication and that his hip pain has become progressively worse since his hip replacement surgery in 2007, it does not address muscle strength testing and how his condition affects the motion of the joint.  The Board finds the June 2016 examination report more probative because it was more thorough in analyzing the severity of the Veteran's bilateral hip disability.  

The Board finds that an increased rating of 70 percent is warranted for the Veteran's total left hip replacement prior to June 17, 2016.  The June 2016 VA examination report states that the range of motion for flexion is to 30 degrees, extension to 10 degrees, abduction to 20 degrees, and adduction to 10 degrees.  Moreover, the abnormal range of motion resulted in functional loss.  Id.  The VA examiner noted that the Veteran's total left hip replacement has resulted in markedly severe residuals of weakness, pain or limitation of motion following implantation of the prosthesis.  Id.  Finally, the Veteran has active movement with some resistance during muscle strength testing.  Id.  This June 2016 VA examination report is the first adequate examination of record.  As such, the Board will apply this report of symptomatology to the entire period on appeal.  Thus, the Veteran's claim for an increased rating up to 70 percent prior to June 17, 2016, for his total left hip replacement is granted.

During the February 2017 Board hearing, the Veteran reported having more pain and weakness in his left hip than his right hip.  Hr. Tr. p. at 7.  "[T]he [V]eteran is competent to address those symptoms which come to him through his own senses."  Doyle v. Gibson, No. 13-1467, 2014 U.S. App. Vet. Claims LEXIS 1225, at *14-15 (2014).  The Veteran's testimony is supported by the June 2016 VA examination report.  Thus, the Board finds that the Veteran's hearing testimony is credible on the issue of functional impairment since his left hip replacement.  

The benefit of the doubt doctrine applies because the preponderance of the competent evidence is favorable.  Accordingly, the Veteran's claim for an increased rating for his total left hip replacement is granted. 

B. Total Right Hip Replacement - prior to June 17, 2016

The Veteran contends that a higher rating is warranted prior to June 17, 2016, for his total right hip replacement.  

The Board finds that an increased rating of 50 percent is warranted for the Veteran's total right hip replacement prior to June 17, 2016.  As noted above, the Board will rely on the June 2016 VA examination report in determining whether a rating increase is warranted.  The June 2016 VA examination report states that the range of motion for flexion is to 45 degrees, extension to 10 degrees, abduction to 30 degrees, and adduction to 25 degrees.  Again, the abnormal range of motion resulted in functional loss.  Id.  The examiner noted that the Veteran had moderately severe residuals of weakness, pain or limitation of motion associated with his total right hip replacement.  Thus, the Veteran's claim for an increased rating up to 50 percent prior to June 17, 2016, for his total right hip replacement is granted.

During the February 2017 Board hearing, the Veteran reported that he experiences "constant weakness" and "moderate pain" on the right side of his hip.  Hr. Tr. p. at 8.  "[T]he [V]eteran is competent to address those symptoms which come to him through his own senses."  Doyle, 2014 U.S. App. Vet. Claims LEXIS 1225, at *14-15.  The Veteran's testimony is consistent with the findings of the VA examiner in the June 2016 VA examination report.  Thus, the Board finds that the Veteran's hearing testimony is credible on the issue of functional impairment since his right hip replacement.  

The benefit of the doubt doctrine applies because the preponderance of the competent evidence is favorable.  Accordingly, the Veteran's claim for an increased rating for his total left hip replacement is granted. 

To the extent that the Veteran is alleging that his right and left hip disabilities should be rated even higher than that granted herein, the matters are being remanded for additional development below.

C. TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  Additionally, a veteran may be entitled to TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b) (2016).

The Veteran currently meets the schedular criteria for an award of TDIU.  He is service-connected for a total left hip replacement, rated as 70 percent disabling, as well as total right hip replacement, rated at 50 percent; lumbar strain, rated at 40 percent; bilateral pes planus, rated at 30 percent; right and left knee instability associated with degenerative arthritis, rated at 20 percent; right and left knee degenerative arthritis, rated at 10 percent; tinnitus associated with bilateral hearing loss, rated at 10 percent; hemorrhoids, noncompensable; and bilateral hearing loss, noncompensable.  His combined evaluation for compensation is 100 percent.  Therefore, the Veteran satisfies the percentage criteria for TDIU under 38 C.F.R. § 4.16(a) (2016).  

The Board finds that the Veteran's service-connected hip disabilities preclude him from securing and following substantially gainful occupation.  On his March 2013 formal claim for TDIU, the Veteran reported that he last worked full-time that month as a retail sales associate at an auto parts store.  He became too disabled to work because he was unable to use ladders to reach auto parts and walk back and forth to the stock room.  See February 2017 Hr. Tr. at p. 8.  Although he also worked at a bank and hardware store, he was unemployed for more than a year due to his disabilities.  Id.  He completed two years of a computer programming course.  Id.  In September 2013, Dr. D.C., a VA physician, noted that the Veteran had multiple hip replacements and required the constant use of a cane for support.  The VA examiner also noted that the Veteran underwent intensive physical therapy during the spring and summer months of 2013 for his hips.  Id.  The examiner opined that the "Veteran is no longer able to engage in even sedentary part-time or full-time employment due to his bilateral [service-connected] condition."  Id.  Based on the Veteran's limited work history, education, and combined impairment of his physical disabilities, the Board finds that the Veteran is unable to work due to his service-connected conditions.  As such, the Board finds that the preponderance of the competent evidence weighs in the Veteran's favor and the claim is granted.  


ORDER

Entitlement to a rating of 70 percent for service-connected total left hip replacement, from January 21, 2010 to June 16, 2016, is granted.  

Entitlement to a rating of 50 percent for service-connected total right hip replacement, from January 21, 2010 to June 16, 2016, is granted.  

Entitlement to a TDIU is granted. 



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  

Adequacy of Examinations

The Veteran was afforded VA examinations in April 2010 and June 2016.  The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 (2016).  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examinations do not comply with Correia, and as such, remand is required so that the Veteran may be afforded a new VA examination that contains adequate information under Correia.  Prior to scheduling a new VA examination, any outstanding treatment records should be associated with the claims file.  

Painful Scars

The Veteran indicated that he has painful scars as a result of his hip replacements in a statement dated March 2015 and during the February 2017 Board hearing.  The Veteran has a painful scar which is 20 cm x .08 cm in length on his right hip as noted in the June 2010 VA examination report.  In addition, the Veteran has a painful scar which is 20 cm x 0.3 cm in length on his left hip.  Id.  An evaluation is needed to determine to the severity and number of the Veteran's painful scars.  
 
Accordingly, the case is REMANDED for the following action:

1. Obtain any and all updated VA treatment records related to the Veteran's left and right hip and associate them with the claims file.  

2. Schedule the Veteran for a VA examination to determine the nature of severity of his bilateral hip disability consistent with the factors outlined in Correia.  

3. Schedule the Veteran for a VA examination to determine the severity and number of scars associated with his bilateral hip disability.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


